UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 7, 2013 CHINA LOGISTICS GROUP, INC. (Exact name of registrant as specified in its charter) Florida 0-31497 65-1001686 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 23F. Gutai Beach Building No. 969, Zhongshan Road (South), Shanghai, China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 86-21-63355100 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Audit Report. On May 7, 2013, the Board of Directors of China Logistics Group, Inc. determined that certain of the company’s historical consolidated financial statements could no longer be relied upon as a result of errors in these financial statements, including: • the consolidated unaudited financial statements for the first three quarters of the years ended December 31, 2012, 2011 and 2010, and • the consolidated audited financial statements for the years ended December 31, 2011, 2010 and 2009. For 2011, we have determined that we incorrectly understated accounts receivable, net, advances to suppliers and accounts payable and accrued expenses and overstated the beginning accumulated deficit. For 2010, we have determined that we incorrectly overstated accounts receivable, net, accounts payable and accrued expenses and the beginning accumulated deficit.For 2009, we have determined that we incorrectly overstated accounts payable and accrued expenses.We expect these restatements to have the following approximate impact on our net income (loss): •an increase of $519,000 for the year ended December 31, 2009, •$0 for the year ended December 31, 2010, •an increaseof $131,423 for the year ended December 31, 2011. We expect to file the following amended reports as soon as practicable: •an amended Annual Report on Form 10-K for the year ended December 31, 2011 which will include the restated consolidated balance sheets at December 31, 2011 and 2010 and the restated consolidated statements of operations and comprehensive income (loss), restated consolidated statements of changes in stockholders’ equity (deficit), and restated consolidated statement of cash flows for the years ended December 31, 2011, •an amended Quarterly Report on Form 10-Q for the period ended March 31, 2012 which will include the restated consolidated balance sheet at March 31, 2012 and December 31, 2011 and the restated consolidated statement of operations and comprehensive income (loss) and restated consolidated statement of cash flows for the for the three months ended March 31, 2012 and 2011, •an amended Quarterly Report on Form 10-Q for the period ended June 30, 2012 which will include the restated consolidated balance sheet at June 30, 2012 and December 31, 2011 and the restated consolidated statement of operations and comprehensive income (loss) and restated consolidated statement of cash flows for the for the three and six months ended June 30, 2012 and 2011, and •an amended Quarterly Report on Form 10-Q for the period ended September 30, 2012 which will include the restated consolidated balance sheets at September 30, 2012 and December 31, 2011 and the restated consolidated statement of operations and comprehensive income (loss) and restated consolidated statement of cash flows for the for the three and nine months ended September 30, 2012 and 2011. All of these amended filings will include the cumulative impact of the correction of the errors in our 2009 audited financial statements. Our Chief Financial Officer has discussed the matters disclosed in this report with both RBSM LLP, our current independent registered public accounting firm, and Sherb & Co., LLP, our former independent registered public accounting firm which issued the audit report on our financial statements at December 31, 2011, 2010 and 2009 and for the years then ended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA LOGISTICS GROUP, INC. Date:May 13, 2013By: /s/ Wei Chen Wei Chen, CEO and President
